Sentinel Omaha Limited Liability Company Independent Auditors’ Report Consolidated Financial Statements December 31, 2008 SENTINEL OMAHA LIMITED LIABILITY COMPANY TABLE OF CONTENTS Page INDEPENDENT AUDITORS' REPORT1 CONSOLIDATED FINANCIAL STATEMENTS AS OF AND FOR THE YEAR ENDED DECEMBER 31, 2008: Statement of Assets, Liabilities and Members’ Equity2 Schedule of Investments3 Statement of Operations4 Statement of Changes in Members' Equity5 Statement of Cash Flows6 Notes to Consolidated Financial Statements7-14 KPMG LLP 345 Park Avenue New York, NY 10154-0102 INDEPENDENT AUDITORS’ REPORT To the Members of Sentinel Omaha Limited Liability Company We have audited the accompanying consolidated statement of assets, liabilities and members’ equity of Sentinel Omaha Limited Liability Company and subsidiaries (“the Company”), including the consolidated schedule of investments, as of December 31, 2008, and the related consolidated statements of operations, changes in members’ equity, and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Sentinel Omaha Limited Liability Company and subsidiaries as of December 31, 2008, and the results of their operations and their cash flows for the year then ended, in conformity with U.S. generally accepted accounting principles. As discussed in Note 2(g) to the financial statements, the Company has changed its method of accounting for its mortgage notes, bonds payable and certain credit facilities in 2008 due to the adoption of Statement of Financial Accounting Standards No. 159, The Fair Value Option for Financial Assets and Financial Liabilities. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in note 2(a) to the consolidated financial statements, the Company’s unsecured credit facility matures on May 31, 2009 and the Company has not yet been able to arrange a replacement loan, extension or refinancing. Additionally, the Company was not compliant with all covenants related to the unsecured credit facility as of December 31, 2008, for which it received a waiver until May 31, 2009.These matters raise substantial doubt about the Company's ability to continue as a going concern. Management’s plans in regard to this matter are also described in note 4. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ KPMG LLP April 7, SENTINEL OMAHA LIMITED LIABILITY COMPANY CONSOLIDATED STATEMENT OF ASSETS, LIABILITIES AND MEMBERS’ EQUITY December 31, 2008 ASSETS Investment in real estate properties, at fair value (cost - $500,589,518) $444,500,000 Cash and cash equivalents 5,031,103 Restricted cash 1,993,839 Cash held in escrow by lenders 6,031,373 Prepaid expenses and other assets 1,397,321 Tenant security deposits 133,859 Deferred costs (net of accumulated amortization of $ 1,703,955) 568,094 Total assets $459,655,589 LIABILITIES AND MEMBERS' EQUITY Mortgage notes, bonds and credit facilities payable (Cost - $387,125,875) $373,035,085 Accounts payable and accrued expenses 8,544,108 Prepaid rent 567,234 Tenant security deposits payable 1,161,435 Deferred revenue 155,910 Total liabilities 383,463,772 Members’ equity 76,191,817 Total liabilities and members’ equity $459,655,589 See notes to consolidated financial statements. SENTINEL OMAHA LIMITED LIABILITY COMPANY CONSOLIDATED SCHEDULE OF INVESTMENTS December 31, 2008 As of December 31, 2008, the Company owned the following real estate properties: NUMBER PURCHASE HISTORICAL FAIR PROPERTY LOCATION OF UNITS ALLOCATION(1) COST (2) VALUE Arbor Hill Antinoch, TN 548 $32,320,781 $32,787,601 $30,300,000 (3) Arbors of Dublin Dublin,OH 288 16,771,849 17,414,874 14,900,000 (3) Bluff Ridge Jacksonville,NC 108 8,434,421 8,727,755 8,800,000 (3) Brentwood Oaks Nashville, TN 262 20,256,609 20,825,360 19,100,000 (3) Coral Point Mesa, AZ 337 24,798,298 25,600,183 21,500,000 (3) Cornerstone Apartments Independence, MO 420 36,183,516 36,477,059 30,500,000 (4) Covey at Fox Valley Aurora, IL 216 23,511,386 24,093,911 22,000,000 (3) Elliot’s Crossing Tempe, AZ 247 19,638,653 19,940,079 17,000,000 (3) Fox Hollow High Point, NC 184 7,764,467 8,077,734 7,500,000 (3) Greenhouse Apartments Omaha, NE 128 17,586,793 17,827,744 16,500,000 (3) Highland Park Apartments Reynoldsburg, OH 252 11,347,222 11,795,258 12,500,000 (3) The Hunt Oklahoma City, OK 216 9,597,342 10,315,154 10,000,000 (3) Hunt’s View Apartments Greensboro, NC 240 14,026,038 14,469,737 14,000,000 (3) Jackson Park Place I Fresno, CA 296 31,633,829 32,357,882 26,500,000 (3) Jackson Park Place II Fresno, CA 80 11,999,177 12,306,306 9,000,000 (3) Lakes of Northdale Tampa, FL 216 17,127,825 17,635,600 13,900,000 (3) Littlestone at Village Green Gallatin, TN 200 14,598,998 14,995,171 10,500,000 (3) Misty Springs Daytona Beach, FL 128 9,131,372 9,472,264 7,600,000 (3) Morganton Place Fayetteville, NC 280 18,885,703 19,395,833 20,800,000 (4) Oakhurst Apartments Ocala, FL 214 17,388,805 17,652,033 10,600,000 (3) Oakwell Farms Hermitage, TN 414 28,050,074 28,402,314 27,900,000 (3) The Park at Countryside Port Orange, FL 120 9,243,364 9,429,992 5,500,000 (3) The Reserve at Wescott Summerville, SC 192 16,236,884 16,496,903 16,900,000 (3) The Reserve at Wescott II Summerville, SC 96 5,999,588 9,942,019 9,100,000 (3) Tregaron Oaks Bellvue, NE 300 18,452,733 19,261,437 17,500,000 (3) Village at Cliffdale Fayetteville, NC 356 23,726,370 24,276,608 26,400,000 (3) Woodberry Apartments Asheville, NC 168 11,899,182 12,259,745 12,500,000 (3) Subtotal 6,506 476,611,279 492,236,556 439,300,000 Commercial: The Exchange at Palm Bay Palm Bay, FL 72,007 SF 8,099,444 8,352,962 5,200,000 (3) Total $484,710,723 $500,589,518 $444,500,000 (5) (1) Purchase price allocation is based on fair value as determined by the Manager on September 18, 2007 at time that APRO was acquired. (2) Historical cost equals the purchase price allocation plus capital improvements made from the acquisition date through December 31, 2008. (3) Fair value is as determined by the Manager at December 31, 2008. (4) Fair value is as determined by independent appraiser at December 31, 2008. (5) Fair value of the investments in real estate as a percentage of net assets is 538.40% See notes to consolidated financial statements SENTINEL OMAHA LIMITED LIABILITY COMPANY CONSOLIDATED STATEMENT OF OPERATIONS For the year ended December 31, 2008 OPERATING REVENUES: Base rent $50,336,774 Other rental income 4,218,441 Total operating revenues 54,555,215 OPERATING EXPENSES: Payroll and related costs 7,796,202 Repairs and maintenance 5,954,925 Real property taxes 5,668,910 Utilities 3,396,706 Property management fees 2,460,437 General and administrative 2,002,903 Insurance 1,563,460 Advertising 1,413,693 Total operating expenses 30,257,236 INCOME FROM OPERATIONS 24,297,979 OTHER INCOME (EXPENSE): Interest on mortgage notes, bonds and credit facilities payable (20,537,255 ) Amortization of deferred financing costs (1,595,090 ) Professional fees (456,084 ) Ground rent (54,821 ) Interest income 217,793 INCOME BEFORE NET UNREALIZED DEPRECIATION AND APPRECIATION AND REALIZED GAIN AND LOSS 1,872,522 Net unrealized depreciation of investment in real estate properties (58,203,203 ) Net unrealized appreciation on fair value of mortgage notes and bonds 14,601,886 Net unrealized depreciation of interest rate cap and swap agreements (1,154,091 ) Realized gain on mortgage notes payable 717,280 Realized gain on termination of swap agreement 112,557 Realized loss on sales of real estate properties (2,512,515 ) NET INVESTMENT LOSS $(44,565,564 ) See notes to consolidated financial statements. SENTINEL OMAHA LIMITED LIABILITY COMPANY CONSOLIDATED STATEMENT OF CHANGES IN MEMBERS’ EQUITY For the year ended December 31, 2008 Member I Member II Member III Total Members’ equity at beginning of the year – as previously reported $43,119,548 $43,119,548 $36,959,612 $123,198,708 Cumulative effect of change in accounting principle (854,464 ) (854,464 ) (732,399 ) (2,441,327 ) Members’ equity at beginning of the year – as revised 42,265,084 42,265,084 36,227,213 120,757,381 Income before unrealized depreciation and appreciation, and realized gain and loss 655,383 655,383 561,756 1,872,522 Net unrealized depreciation of investment In real estate properties (20,371,121 ) (20,371,121 ) (17,460,961 ) (58,203,203 ) Net unrealized depreciation on fair value of mortgage notes and bonds 5,110,660 5,110,660 4,380,566 14,601,886 Net unrealized depreciation of interest rate cap and swap agreements (403,932 ) (403,932 ) (346,227 ) (1,154,091 ) Realized gain on mortgage notes payable 251,048 251,048 215,184 717,280 Realized gain on termination of swap agreement 39,395 39,395 33,767 112,557 Realized loss on sales of real estate properties (879,380) (879,380 ) (753,755 ) (2,512,515) Members’ equity at end of year $26,667,137 $26,667,137 $22,857,543 $76,191,817 See notes to consolidated financial statements. SENTINEL OMAHA LIMITED LIABILITY COMPANY CONSOLIDATED STATEMENT OF CASH FLOWS For the year ended December 31, 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net investment loss $(44,565,564 ) Adjustments to reconcile net investment loss to net cash provided by operating activities: Net unrealized depreciation on investment in real estate properties 58,203,203 Net unrealized depreciation on fair value of mortgage notes and bonds (14,601,886 ) Net unrealized depreciation of interest rate cap and swap agreements 1,154,091 Realized gain on mortgage notes payable (717,280 ) Realized gain on termination of swap agreement (112,557 ) Realized loss on sales of real estate properties 2,512,515 Amortization of deferred financing costs 1,595,090 Changes in operating assets and liabilities: Increase in cash held by lenders in escrow (875,498 ) Increase in prepaid expenses and other assets (51,561 ) Decrease in accounts payable and accrued expenses (1,571,755 ) Decrease in due to Manager (216,001 ) Decrease in deferred revenue (39,108 ) Increase in prepaid rent 127,550 Decrease in tenant security deposits payable (6,552 ) Net cash provided by operating activities 834,687 CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sales of real estate properties 50,195,313 Capital additions to real estate properties (10,107,098 ) Decrease in restricted cash 808,285 Decrease in tenant security deposits 16,669 Net cash provided by investing activities 40,913,169 CASH FLOWS FROM FINANCING ACTIVITIES: Payments of mortgage notes, bonds and credit facilities (69,590,190 ) Proceeds from mortgage notes, bonds and credit facilities 22,323,209 Payment of deferred financing costs (876,184 ) Net cash used in financing activities (48,143,165 ) NET DECREASE IN CASH AND CASH EQUIVALENTS (6,395,309 ) CASH AND CASH EQUIVALENTS, beginning of year 11,426,412 CASH AND CASH EQUIVALENTS, end of year $5,031,103 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the year for interest $21,625,720 See notes to consolidated financial statements. SENTINEL OMAHA LIMITED LIABILITY COMPANY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the year ended December 31, 2008 1. ORGANIZATION Sentinel Omaha Limited Liability Company (the "Company") was organized on June 4, 2007 as a Delaware limited liability company for the purpose of acquiring all of the outstanding stock of America First Apartment Investors, Inc.Sentoma, LLC (the “Manager”), an affiliate of each of the members, serves as the manager of the Company. Net profits and losses of the Company shall be allocated to the members of the Company in proportion to their respective percentage interests.The Company shall be dissolved upon the sale or other disposition of all or substantially all of the assets of the Company or the election to dissolve the Company made in writing by the Manager with the consent of the members. The members have agreed to contribute, in cash, an additional $12,400,000 to the capital of the Company, as and when required, as determined by the Manager.In addition, no member shall have any liability to restore any negative balance in its capital account. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a.Basis of Presentation - The accompanying consolidated financial statements have been prepared using the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America.The Company carries its investments and certain liabilities at fair value. The Company acquired America First Apartment Investors, Inc. (“APRO”) through Sentinel White Plains, a wholly owned limited liability company, on September 18, 2007.Sentinel White Plains holds the assets and liabilities of the properties formerly owned by APRO through wholly owned single asset limited partnerships or limited liability companies.The financial statements of these subsidiaries are consolidated with those of the Company. All transactions between the Company and these subsidiaries have been eliminated. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period.Significant items subject to such estimates and assumptions include the fair value of real estate owned, fair value of mortgage notes, bonds and credit facilities, and fair value of derivatives.Actual results could differ from those estimates. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. The Company’s unsecured credit facility matures on May 31, 2009 and the Company has not yet been able to arrange a replacement loan, extension, or refinancing.As of and for the year ended December 31, 2008, the Company iscompliant with certain financial ratios which must be maintained during the life of the Loan, with the exception of the loan to value ratio, which the lender has waived through May 31, 2009. These matters raise substantial doubt about the Company's ability to continue as a going concern. Management’s plans in regard to this matter are also described in note 4. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. b.Real Estate Property Valuation - Investment in real estate properties is reported at fair value.At December 31, 2008, the fair value of the investment in real estate is equal to either the value determined by independent appraisals or internal valuations by the Manager.No provision is made for depreciation of the historical cost of the real estate properties; however the effects of actual physical deterioration or obsolescence, if any, were considered in applying the methods used in estimating fair value. Determination of fair value involves numerous estimates and subjective judgments that are subject to change in response to current and future economic and marketconditions, including, among other things, demand for residential apartments, competition, and operating cost levels such as labor, energy costs and real estate taxes. Judgments regarding these factors are not subject to precise quantification or verification and may changefrom time to time as economic and market factors change, and such changes may be material to the fair value presented. Repair and maintenance costs are expensed as incurred. c.Cash and Cash Equivalents - For financial reporting purposes, overnight investments and short-term deposits with maturities of three months or less at time of purchase are considered to be cash equivalents. d.Restricted Cash – Includes restricted deposits in conjunction with the Company’s debt agreements and interest rate swap agreements. e.Deferred Costs – Costs incurred in connection with the unsecured credit facility are capitalized and amortized using the straight-line method over the term of the related debt agreement. f.Derivative
